Citation Nr: 1822785	
Decision Date: 04/18/18    Archive Date: 04/25/18

DOCKET NO.  14-29 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Elizabeth Jamison, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Army from June 1994 to July 1996 and from January 2003 to April 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision of the Department of Veterans Affairs (VA) Regional Offices (RO) in Jackson, Mississippi.  The Veteran submitted a notice of disagreement in June 2013.  A statement of the case (SOC) was issued in June 2014. The Veteran perfected a timely substantive appeal via VA Form 9 in August 2014.  Supplemental SOCs were issued in May and July 2016.

In February 2016, the Veteran testified before a Decision Review Officer (DRO) at the RO in Jackson, Mississippi; a transcript of the proceeding is of record.

The Board notes that new evidence, including VA treatment records, has been associated with the claims file since the most recent supplemental SOC in July 2016.  However, as the Board's decision herein is to reopen the claim of entitlement to the Veteran and remand the claim for further development, there is no prejudice in proceeding with adjudication of the new and material issue at this time.

This appeal was processed using the Virtual Benefits Management System (VBMS) and Legacy Content Manager (formerly Virtual VA) paperless claims processing systems.

The issue of entitlement to service connection for sleep apnea is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  An unappealed November 2008 rating decision denied entitlement to service connection for sleep apnea due to a lack of evidence that the condition existed.

2.  Evidence regarding sleep apnea condition received since the November 2008 rating decision is new and material in that it is not cumulative, was not previously considered by decision makers, and raises a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1. The November 2008 rating decision that denied service connection for a sleep apnea disability is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 20.302, 20.1103 (2017).

2.  New and material evidence has been presented to reopen the claim of entitlement to service connection for a sleep apnea disability.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The VCAA, codified in part at 38 U.S.C. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim. 

As the Board herein grants the request to reopen a previously denied service connection claim for sleep apnea, there is no prejudice to the Veteran in proceeding with adjudication of the sole issue of whether new and material evidence exists sufficient to reopen the claim.  
II.  New and Material Evidence

The claim of entitlement to service connection for sleep apnea was previously denied, and the Veteran seeks to reopen this claim.

In general, RO rating decisions that are not timely appealed are final.  See 38 U.S.C. § 7105; 38 C.F.R. § 20.1103.  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

VA must review all of the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  The credibility of the evidence is presumed for the purpose of reopening, unless it is inherently false or untrue or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  With respect to the issue of materiality, the newly presented evidence need not be probative of all the elements required to award the service connection claim.  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it would not be enough to convince the Board to grant a claim.

Here, the Veteran originally submitted a claim of entitlement to service connection for sleep apnea in August 2008; a November 2008 rating decision denied the claim. The Veteran did not appeal that decision, nor did he submit any new and material evidence within a year of that rating decision. The November 2008 rating decision therefore became final.  See 38 U.S.C. § 7105(c); 38 C.F.R. § 20.1103.

Relevant evidence of record at the time of the November 2008 rating decision included service treatment records (STRs); private treatment records from the Cleveland Medical Center; and notice of the Veteran's failure to report for VA examination.

In July 2012, the Veteran filed a new claim of entitlement to service connection for sleep apnea.  Relevant additional evidence received since the June 2009 rating decision includes additional post-service treatment records, a statement from a fellow soldier, and further details from the Veteran regarding the onset and symptoms of his sleep apnea.

This evidence was not previously on file at the time of the November 2008 decision; thus, it is new.  Medical records containing a diagnosis of obstructive sleep apnea in 2011 are material because they bear directly on the issue of the existence of the condition, which is the reason that the claim was previously denied.  Thus, the new evidence relates to an unestablished fact necessary to substantiate a claim of entitlement to service connection for a right shoulder condition, and it raises a reasonable possibility of substantiating the claim, particularly when considering the low threshold for reopening a claim as set forth in Shade, supra.  Accordingly, the claim of entitlement to service connection for sleep apnea is reopened.  See 38 U.S.C. § 5108; 38 C.F.R. § 3.156(a).

ORDER

New and material evidence having been received, the claim of entitlement to service connection for sleep apnea is reopened; the appeal is granted to this extent only.


REMAND

The Veteran was afforded a VA examination addressing his claim of entitlement to service connection for sleep apnea in March 2013.  The examiner ultimately opined that it was less likely than not that the sleep apnea condition was due to service.  In support of her opinion, she noted that the Veteran left the service in 2004, gained approximately 150 pounds over the last decade, and was first diagnosed with sleep apnea in 2011.  She stated that morbid obesity is a major reason for the pathogenesis of the condition.  

In June 2015, another VA examination was conducted in conjunction with the claim.  The examiner noted the Veteran's reports that a fellow soldier and his fiancé told him that he snored very loudly and stopped breathing when sleeping in 2003 and 2004.  The examiner opined that the sleep apnea was less likely than not proximately due to the Veteran's PTSD.  She stated that there is no correlation between PTSD and sleep apnea.  

The Board finds that an addendum opinion is warranted in this case.  While the June 2015 examiner noted the lay evidence of in-service symptoms of loud snoring and interrupted breathing, she provided an opinion discussing a nexus between PTSD and sleep apnea.  Any possible etiology between the symptoms witnessed in service and the current condition was not discussed.  Additionally, the potential aggravation of the sleep apnea by PTSD was not addressed.  

While an opinion regarding sleep apnea as the direct result of service was provided in the March 2013 VA examination report, it did not address the lay evidence of record regarding in-service symptoms.  The examiner cited post-service weight gain as a major reason for the sleep apnea; however, the lay evidence received subsequently indicates that symptoms may have existed during service (prior to the weight gain).

The Board also notes that the Veteran's STRs reflect complaints of sleep disruption.  In a February 2004 post-deployment health assessment, he reported feeling tired even after sleeping.  In March 2004, he responded yes when inquired about frequent trouble sleeping.  This should also be addressed in an addendum opinion. 

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran's claims file to an appropriate medical professional to obtain an opinion on the nature and etiology of the diagnosed obstructive sleep apnea condition.  The examiner should note in the examination report that the claims folder and the REMAND have been reviewed.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion.  

The examiner should address the following: 

a) Is it at least as likely as not that the Veteran's diagnosed sleep apnea was incurred as the result of service?  

In providing this opinion, the examiner should consider and address the lay evidence of record, including the buddy statement indicating that the Veteran snored loudly and stopped breathing when sleeping during service.  The Veteran's complaints of fatigue and trouble sleeping as reflected in STRs should also be addressed.  Finally, the examiner is requested to address the Veteran's claim that exposure to burning feces, oil, and air pollution while deployed caused his sleep apnea. 

b) Is it at least as likely as not that the Veteran's diagnosed sleep apnea permanently progressed at an abnormally high rate (i.e. was aggravated) due to or as the result of his service-connected PTSD?

The examination report must include a complete rationale for all opinions expressed. If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner should state why this is so.

2.  After completing the above, and any other development deemed necessary, re-adjudicate the Veteran's claim of entitlement to service connection for sleep apnea based on the entirety of the evidence.  If any benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided with a Supplemental Statement of the Case. An appropriate period of time should be allowed for response before the matter is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United 

States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


